UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (95.2%) (a) Shares Value Biotechnology (23.5%) Acorda Therapeutics, Inc. (NON) 329,800 $10,833,930 Actelion NV (Switzerland) 79,636 4,337,740 Amarin Corp. PLC ADR (United Kingdom) (NON) 476,600 9,088,762 Amgen, Inc. (NON) 287,300 17,393,142 Amylin Pharmaceuticals, Inc. (NON) 294,500 4,090,605 Arqule, Inc. (NON) 593,905 4,287,994 AVEO Pharmaceuticals, Inc. (NON) (S) 498,602 9,139,375 BioMarin Pharmaceuticals, Inc. (NON) 297,900 8,409,717 Celgene Corp. (NON) 826,800 50,360,388 Cephalon, Inc. (NON) 29,700 2,366,793 Chelsea Therapeutics International, Ltd. (NON) 542,574 2,468,712 Codexis, Inc. (NON) 270,822 2,965,501 CSL, Ltd. (Australia) 260,287 9,432,043 Dendreon Corp. (NON) 1,142,370 48,425,064 Dyax Corp. (NON) 992,844 2,243,827 Human Genome Sciences, Inc. (NON) (S) 1,202,300 32,906,951 Ironwood Pharmaceuticals, Inc. (NON) 370,339 5,599,526 Momenta Pharmaceuticals, Inc. (NON) (S) 380,400 7,611,804 Onyx Pharmaceuticals, Inc. (NON) 102,700 4,359,615 Pharmasset, Inc. (NON) (S) 81,902 8,370,384 Synta Pharmaceuticals Corp. (NON) (S) 926,395 5,280,452 United Therapeutics Corp. (NON) 419,700 27,100,029 Vertex Pharmaceuticals, Inc. (NON) 123,200 6,651,568 Food and staples retail (0.9%) CVS Caremark Corp. 277,100 10,720,999 Food products (0.2%) Mead Johnson Nutrition Co. Class A 28,500 1,932,015 Health-care equipment and supplies (15.0%) Baxter International, Inc. 891,100 53,038,272 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 96,439 2,288,497 China Medical Technologies, Inc. ADR (China) (NON) (S) 944,800 9,438,552 Covidien PLC (Ireland) 796,800 43,824,000 Edwards Lifesciences Corp. (NON) 80,370 7,131,230 Medtronic, Inc. 603,600 24,566,520 Microport Scientific Corp. (China) (NON) 678,000 504,161 Smith & Nephew PLC (United Kingdom) 305,954 3,417,786 St. Jude Medical, Inc. 218,000 11,046,060 Stryker Corp. 57,600 3,594,240 Synthes, Inc. (Switzerland) 14,946 2,606,450 West Pharmaceutical Services, Inc. 189,600 8,812,608 Zimmer Holdings, Inc. (NON) 150,800 10,218,208 Health-care providers and services (12.5%) Aetna, Inc. 784,100 34,249,488 AmerisourceBergen Corp. 497,700 20,515,194 Cardinal Health, Inc. 221,760 10,072,339 CIGNA Corp. 394,700 19,691,583 Coventry Health Care, Inc. (NON) 144,600 5,087,028 Express Scripts, Inc. (NON) 124,500 7,415,220 Fresenius Medical Care AG & Co. KGaA (Germany) 76,542 5,552,424 Fresenius Medical Care AG & Co., KGaA ADR (Germany) (S) 21,210 1,533,483 McKesson Corp. 93,500 8,004,535 Quest Diagnostics, Inc. 284,500 16,620,490 Sinopharm Group Co. (China) 310,800 1,116,017 WellPoint, Inc. 270,200 21,121,534 Life sciences tools and services (4.8%) Agilent Technologies, Inc. (NON) 26,100 1,301,607 Complete Genomics, Inc. (NON) (S) 250,780 4,007,464 Life Technologies Corp. (NON) 439,400 22,835,618 Sequenom, Inc. (NON) 284,000 2,252,120 ShangPharma Corp. ADR (China) (NON) 531,484 6,165,214 Thermo Fisher Scientific, Inc. (NON) 229,600 15,027,320 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 354,442 6,468,567 Personal products (0.3%) Synutra International, Inc. (NON) (S) 350,824 3,848,539 Pharmaceuticals (38.0%) Abbott Laboratories 873,200 45,624,700 Astellas Pharma, Inc. (Japan) 322,500 12,329,146 Auxilium Pharmaceuticals, Inc. (NON) (S) 1,008,200 22,573,598 Bayer AG (Germany) 99,969 8,188,631 GlaxoSmithKline PLC (United Kingdom) 1,233,839 26,798,581 Hi-Tech Pharmacal Co., Inc. (NON) 25,500 715,530 Hospira, Inc. (NON) 280,900 15,530,961 Johnson & Johnson 950,300 63,945,687 Merck & Co., Inc. 1,067,300 39,223,275 Mitsubishi Tanabe Pharma (Japan) 341,800 5,773,563 Novartis AG (Switzerland) 626,234 40,481,241 Pain Therapeutics, Inc. (NON) 384,503 3,825,805 Pfizer, Inc. 4,244,401 91,042,401 Roche Holding AG (Switzerland) 38,484 6,771,042 Sanofi (France) 351,455 27,865,722 Sanofi CVR (France) (NON) 830,524 1,993,258 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (NON) 1,928,000 1,204,167 Somaxon Pharmaceuticals, Inc. (NON) (S) 1,961,700 4,511,910 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 735,065 37,414,809 Watson Pharmaceuticals, Inc. (NON) 42,700 2,747,745 Total Common stocks (cost $816,959,044) SHORT-TERM INVESTMENTS (9.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 54,398,066 $54,398,066 Putnam Money Market Liquidity Fund 0.07% (e) 54,997,591 54,997,591 U.S. Treasury Bills for an effective yield of 0.09%, November 17, 2011 (SEGSF) $1,358,000 1,357,423 U.S. Treasury Bills for effective yields ranging from 0.24% to 0.26%, October 20, 2011 (SEGSF) 2,710,000 2,707,359 Total Short-term investments (cost $113,460,439) TOTAL INVESTMENTS Total investments (cost $930,419,483) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $132,691,000) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 6/15/11 $34,499,474 $35,733,437 $(1,233,963) Citibank, N.A. British Pound Buy 6/15/11 29,448,670 29,911,497 (462,827) Danish Krone Buy 6/15/11 16,082,969 16,673,105 (590,136) Credit Suisse AG Japanese Yen Buy 6/15/11 18,792,448 18,857,283 (64,835) HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 17,057,783 17,521,151 (463,368) JPMorgan Chase Bank, N.A. Swiss Franc Buy 6/15/11 14,175,733 13,994,527 181,206 Total Key to holding's abbreviations ADR American Depository Receipts CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,206,737,622. (b) The aggregate identified cost on a tax basis is $925,937,621, resulting in gross unrealized appreciation and depreciation of $359,515,344 and $23,681,450, respectively, or net unrealized appreciation of $335,833,894. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $53,358,025. The fund received cash collateral of $54,398,066 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $42,141 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $245,388,383 and $231,679,574, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,795,832 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 77.3% Switzerland 4.5 Ireland 3.6 United Kingdom 3.2 Israel 3.1 France 2.5 China 2.2 Japan 1.5 Germany 1.3 Australia 0.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,815,127 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,776,731. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $16,501,553 $— $— Health care 973,437,551 158,371,972 — Total common stocks — Short-term investments $54,997,591 $58,462,848 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,633,923) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $181,206 $(2,815,129) Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
